DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 8/19/2021; Claims 1-5,7-12,14-18 and 20-23 are pending and Claims 6,13 and 19 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,7-12,14-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 were amended to include a pure-software video combiner, including instructions encoded within the memory to instruct the processor.   The Applicant’s specification has not clearly define the phrase “pure” software video combiner.  Furthermore, it is the Office’s position that all software instructions requires computer hardware to interpret instructions, and vice versa.   Hence, the phrase “pure-software” does not add any weight to software video combiner.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2012/0056759 A1) in view of Bachelder et al. (US 2007/0035561 A1).
Re claims 1, 8, 15:
1. He teaches a software video combiner (He, Abstract, “display a second image overlaid over the first image”) for simulating a flight experience, comprising: 
a processor; a memory; an input data interface; an output interface to a multi-function display (He, figs. 1 – 2) comprising a video card (He, [0029], “processor 24 to render an image”); and 
a pure-software video combiner, including instructions encoded within the memory to instruct the processor to: 
receive a virtual background image video data stream (He, fig. 1, 26, 12, “First signal”; [0010], “display the first image on the display screen corresponding to the first signal” – First Signal – Background image) and a virtual foreground image video data stream (He, fig. 1, 28, 14, “Second Signal”; [0010], “the second image corresponding to the second signal”; [0011]; Second signal – Foreground image) via the data interface (He, fig. 1); 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, including providing swaths of non-selected pixels in the foreground image (He show a plurality of swath shaped foreground image overlays the background image; i.e., fig. 2, 40, approach course line; and other swath shapes (instrument indicia)), wherein the non-selected pixels treats as ignored or transparent (He, Abstract, “display a second image overlaid over the first image corresponding to the second signal”; [0041], “instructing display unit 20 to either block out portions of the symbology, to render portions of the symbology transparent, and/or diminish the brightness of portions of the symbology”; [0053], “rendering portions of the second image at least partially transparent, diminishing the intensity of the second image”; [0044], “The bottom portion of flight path marker 42 is rendered in a semi-transparent manner such that portions of EVS image 3 6 located beneath the bottom portion can be seen through flight path marker 42”; [0057]; the selected pixel (or “second image”) appears to be in front of the non-selected pixel (or “first image”)); and 


He teaches an invention includes treating pixels as non-selected pixels; however, He does not explicitly wherein the non-selected pixels are of a color that the video card treats as ignore or transparent.   Bachelder teaches an invention relates to a method and an apparatus for combining virtual reality and real-time environment (Bachelder, Abstract).  Bachelder further teaches He’s deficiency (Bachelder, fig. 3, 303 – “Compare Color Of Each Pixel To Target Color”, 304 – “Color Found?”, 305 – “Turn Pixel Transparent”; a particular color is turned transparent; hence said particular color is not rendered (an ignore color) by the processor; [0025], “The goal is to render a frame mask that makes each pixel that matches the target color to be transparent. At decision block 304 it is determined (for each pixel) if the target color is matched by the pixel under review. If yes, the pixel is turned transparent at step 305. If no, the original color of the pixel is maintained at step 306. This decision process is performed for each pixel in the frame”; [0033]).  Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in He, by ignoring a selected color, in order to allow a pilot to see the some terrain underneath the inserted symbols on the MFD.   Furthermore, Bachelder suggests that the selected color (magenta) is chosen because it is an atypical color in most environments and has high selectability in different light conditions (Bachelder, [0025]).  “The color magenta may not appear to be a color within the threshold range of recognition in different lighting conditions. For example, the magenta background may appear closer to white in extremely bright lighting and closer to black in low light conditions. If the target color and zones are not recognized accurately, the image combination will not look realistic” (Bachelder, [0027]).

He does not explicitly teaches for simulating a flight experience … an input serial data interface … a pure-software video combiner … create, in real-time or near-real-time, a composite video data stream. Bachelder teaches He’s deficiency (Bachelder, [0019], “The system uses live video capture” – video is transmitted in real time in time series (serial data interface); Abstract, “provides a system that combines captured real-time video data and real-time 3D environment rendering to create a fused (combined) the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0008], “This creates an effect by which a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0019]; figs. 4A – 4C should a simulated environment). Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in He, by combining captured real-time video data and real-time 3D environment (serial data), in order to generate a combined real world and virtual world images in a realistic and open ended manner.  In order to provide certain views and angles to a user since the environment is processed in real time (Bachelder, [0007]).   The simulation system allows a user to observe and physically interact with the near-space environment while the simulated farspace domain is seamlessly interwoven into the visual scene (Bachelder, [0034]).

8. One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to provide a pure-software video combiner, including instructions to instruct a processor to: 
receive a virtual background image video data stream and a virtual foreground image video data stream via a serial data interface; 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream; and 
output the composite video data stream to a video card of a multifunction display (MFD) via a graphics driver, wherein the video card is configured to not render the ignored color (See rejection under He in view of Bachelder above).

15. A flight simulator for a rotary aircraft, comprising: 

a simulated airframe; 
a multifunction display (MFD) including a graphics card configured to not render an ignored color; and 
a software video combiner engine, comprising: 
a processor; 
a memory; 
a serial data interface; 
a video output interface; and 
instructions encoded within the memory to provide a pure-software video combiner, including instructions to: 
receive a virtual background image video data stream and a virtual foreground image video data stream via the serial data interface; and 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream, 
wherein the graphics card is configured to output the composite video data stream to the MFD via the video output interface (See rejection under He in view of Bachelder above).

Claims 1-4,7-11,14-17 and 20-23  are rejected under 35 U.S.C. 103 as being unpatentable over Logg (US 5,415,549 A1) in view of Bachelder et al. (US 2007/0035561 A1).
Re claims 1, 8, 15:
1. A software video combiner for simulating a flight experience (Logg, Abstract, “helicopter flight simulator”), comprising: 
a processor; a memory; an input data interface; an output interface to a multi-function display comprising a video card (Logg, fig. 1, 160, 162; col. 10, lines 45 – 62, “the Texas Instruments 34010 Graphic System Processor (GSP) chip. The ADSP provides the "higher-level" functions of video display 
receive a virtual background image video data stream and a virtual foreground image video stream via the data interface (Logg, fig. 4 shows terrain – 168 and symbology – 170, 171, 174, 184 …etc.; col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”); 
create a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream (Logg, col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; the pixels overlaid by the color-coded objects are not rendered (ignored);  col. 10, lines 45 – 62, “multi-synchronous display … pixels”; fig. 1, 160, 162; col. 10, lines 45 – 62, “the Texas Instruments 34010 Graphic System Processor (GSP) chip. The ADSP provides the "higher-level" functions of video display such as translation, rotation and scaling, while the GSP efficiently performs the low-level graphics work of writing polygons (so-called polygon graphics) to a video display 162. The video process 160 provides a user viewpoint into the graphical representation of the flight universe”), including providing swaths of non-selected pixels in the foreground image (Logg includes a plurality of swath shapes; fig. 4, 169, 170, 167); and 


Logg teaches creating a composite image comprising overlaying the foreground images onto the background image and treating pixels as non-selected pixels, wherein the non-selected pixels are ignored by the multi-function display (Logg, col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; the color-coded ground objects cover the video map).  

Logg does not explicitly disclose wherein the non-selected pixels are of a color that the video card treats as ignored or transparent.  Bachelder teaches an invention relates to a method and an apparatus for combining virtual reality and real-time environment (Bachelder, Abstract).  Bachelder further teaches Logg’s deficiency (Bachelder, fig. 3, 303 – “Compare Color Of Each Pixel To Target Color”, 304 – “Color Found?”, 305 – “Turn Pixel Transparent”; a particular color is turned transparent; hence said particular color is not rendered (an ignore color) by the processor; [0025], “The goal is to render a frame mask that makes each pixel that matches the target color to be transparent. At decision block 304 it is determined (for each pixel) if the target color is matched by the pixel under review. If yes, the pixel is turned transparent at step 305. If no, the original color of the pixel is maintained at step 306. This decision process is performed for each pixel in the frame”; [0033]).  Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Logg, by ignoring a selected color, in order to allow a pilot to see the some terrain underneath the inserted symbols on the MFD.   Furthermore, Bachelder suggests that the selected color (i.e., magenta) is chosen because it is an atypical color in most environments and has high selectability in different light conditions (Bachelder, [0025]).  “The color magenta may not appear to 

Logg does not explicitly teaches an input serial data interface … a pure-software video combiner … create, in real-time or near-real-time, a composite video data stream.  Bachelder teaches Logg’s deficiency (Bachelder, [0019], “The system uses live video capture” – video is transmitted in real time in time series (serial data interface); Abstract, “provides a system that combines captured real-time video data and real-time 3D environment rendering to create a fused (combined) environment”; Abstract, “This processed image is then overlaid on a 3D environment to combine the two data sources into a single scene. This creates an effect where a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0008], “This creates an effect by which a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0019]; figs. 4A – 4C should a simulated environment). Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Logg, by combining captured real-time video data and real-time 3D environment (serial data), in order to generate a combined real world and virtual world images in a realistic and open ended manner.  In order to provide certain views and angles to a user since the environment is processed in real time (Bachelder, [0007]).   The simulation system allows a user to observe and physically interact with the near-space environment while the simulated farspace domain is seamlessly interwoven into the visual scene (Bachelder, [0034]).

8. One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to provide a pure-software video combiner, including instructions to instruct a processor to: 

create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream; and 
output the composite video data stream to a video card of a multifunction display (MFD) via a graphics driver, wherein the video card is configured to not render the ignored color (See rejection under Logg in view of Bachelder above).

15. A flight simulator for a rotary aircraft, comprising: 
a simulated cockpit; 
a simulated airframe; 
a multifunction display (MFD) including a graphics card configured to not render an ignored color; and 
a software video combiner engine, comprising: 
a processor; 
a memory; 
a serial data interface; 
a video output interface; and 
instructions encoded within the memory to provide a pure-software video combiner, including instructions to: 
receive a virtual background image video data stream and a virtual foreground image video data stream via the serial data interface; and 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream, 


Re claims 2, 9:
2. The software video combiner of claim 1, wherein the multi-function display interface is to drive the composite video data stream to an MFD of a flight simulator.  9. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the MFD is an MFD of a flight simulator (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 3, 10, 16:
3. The software video combiner of claim 1, wherein the foreground video data stream includes simulated foreground images for a rotary aircraft MFD.  10. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the foreground video data stream includes simulated foreground images for a rotary aircraft MFD. 16. The flight simulator of claim 15, wherein the foreground video data stream includes simulated foreground image for a rotary aircraft MFD (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 4, 11, 17:
4. The software video combiner of claim 1, wherein the foreground video data stream includes a plurality of simulated foreground images.  11. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the foreground video data stream includes a plurality of simulated foreground images.  17. The flight simulator of claim 15, wherein the foreground video data stream includes a plurality of simulated foreground images (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 7, 14, 20:
7. The software video combiner of claim 1, further comprising a multiplexer to select between a plurality of video inputs to select fewer than all of the plurality of video inputs.  14. The one or more tangible, non-a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; second image – “black and white video map” or ignored color; first image – color-coded objects; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; col. 10, lines 45 – 62, “multi-synchronous display … pixels”).

Re claims 21 – 23:
21.  The software video combiner of claim 5, wherein the foreground images include a symbol of a color other than the ignored color.  22. The one or more tangible, non-transitory computer-readable storage mediums of claim 12, wherein the foreground images include a symbol of a color other than the ignored color.  23. The flight simulator of claim 18, wherein the foreground image includes a symbol of a color other than the ignored color (Bachelder, [0027] - [0028], “FIG. 4A shows an actual cockpit with the windows painted magenta (or some other suitable target color) … specify the color range of the pixels that will be made transparent (i.e., the background color); Backelder includes options to select a color or a range of colors to be transparent (or ignored); hence a user may choose any color other than the colors in the foreground image).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Logg (US 5,415,549 A1) in view of Bachelder et al. (US 2007/0035561 A1) as applied to claims 1, 8 and 15 above, and further in view of Jain et al. (US 2016/0055753 A1).
Re claims 5, 12, 18:
Logg teaches a composite video includes a video map and a plurality of objects (Logg, col. 11, line 54 - col. 12, line 31).  Logg does not explicitly disclose the foreground video data stream includes four .

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant respectfully traverses the rejection. The claims, as presented, include providing a virtual foreground and virtual background, and combining the two purely in software, thus realizing advantages over prior art systems that combine the virtual foreground and virtual background in expensive hardware combiners.
For example, Bachelder is concerned with combining real-time and virtual environments, not two virtual inputs. He is concerned with handling real inputs during flight. Logg and Jain appear to handle virtual inputs for a flight simulator, but do not appear to teach combining the foreground and background purely in software (as opposed to doing so in hardware).
The Office respectfully disagrees.  According to applicant’s specification, the foreground images are defined as: 
[0014] … the MFD may provide video from a fore or aft-mounted video camera. The MFD can also provide feeds from forward-looking infrared (FLIR), a radar system, a terrain-following navigation aid, a collision avoidance system, or many other types of video inputs.…  The foreground image may provide a suite of contextual information about the background image 
The background images are defined as:
[0016] … The background images may also be generated by a plurality of background image generators, such as one for each subsystem. The background images may also be multiplexed or otherwise selected from. The selected foreground and background inputs may then be provided to a video combiner that receives the four selected foreground images and the one selected background image, overlays the foreground images onto the background image, and provides the composite image as a video feed to the simulated MFD.
He et al. (US 2012/0056759 A1) teaches the definition set forth in specification: a virtual foreground image may be provides contextual information includes virtual instrumentation and navigation aids (He, i.e., fig. 2, instrument indicia); [0041], “render portions of the symbology”; symobology are instruments indicia on the screen).    He also teaches the definition of a virtual background image may be generated by a plurality of background image generators or a camera (See He, [0026]; [0048], “camera” or terrain images generated by the system; see [0046], “EVS image 36 now shows the specific features of the topographical environment through which the aircraft is flying. Terrain, mountain ranges, and man-made structures such as a runway are all clearly visible”). 
Logg (US 5,415,549) teaches the definition set forth in specification: a virtual foreground / background images may be provides contextual information includes virtual instrumentation and navigation aids (Logg, fig. 4 shows terrain – 168 – virtual background images (map / camera view) and symbology – 170, 171, 174, 184 (instrument / navigation aids)).  
The Applicant’s specification has not clearly define the phrase “pure” software video combiner, hence the Examiner will interpret any piece of software as a pure software.  Furthermore, it is the Office’s position that all software instructions requires computer hardware to interpret instructions, and vice versa.   Hence, the phrase “pure-software” does not add any weight to software video combiner.  The cited prior arts: He, Logg and Bachelder teaches a pure software that combines two or more video signals (See rejection above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACK YIP/Primary Examiner, Art Unit 3715